
	

115 S2061 IS: Next Generation 9–1–1 Act of 2017
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2061
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2017
			Mr. Nelson (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To further deployment of Next Generation 9–1–1 services to enhance and upgrade the Nation’s 9–1–1
			 systems, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Next Generation 9–1–1 Act of 2017.
 2.FindingsCongress makes the following findings: (1)The Nation’s 9–1–1 systems, while a model for the entire world, lack the advanced functionality, interoperability, and capabilities that come with the adoption of new, digital communications technologies.
 (2)Communications technologies currently available to the public, including first responders and other public safety personnel, have substantially outpaced the legacy communications technologies still used by most public safety answering points in the Nation's 9–1–1 systems.
 (3)This lack of modern technology, when coupled with other challenges, is impacting the ability of the Nation's 9–1–1 systems to efficiently and effectively provide responses to emergencies.
 (4)Modernizing the Nation’s 9–1–1 systems to incorporate the new and evolving capabilities of broadband voice and data communications is essential for the safety and security of the public, including first responders and other public safety personnel.
 (5)Efforts to modernize the Nation's 9–1–1 systems to date, while laudable and important, have been limited due to a lack of funding and inconsistent or unclear policies related to the governance, deployment, and operations of Next Generation 9–1–1 services.
 (6)A nationwide strategy for Next Generation 9–1–1 services has become essential to help guide the transition and create a common framework for implementation of Next Generation 9–1–1 services while preserving State, regional, and local control over the governance and technology choices of the Nation's 9–1–1 systems.
 (7)Accelerated implementation of Next Generation 9–1–1 services will— (A)increase compatibility with emerging communications trends;
 (B)enhance the flexibility, reliability, and survivability of the Nation’s 9–1–1 systems during major incidents;
 (C)improve emergency response for the public, including first responders and other public safety personnel;
 (D)promote the functional interconnection of the Nation’s 9–1–1 systems with the wireless nationwide public safety broadband network being deployed by the First Responder Network Authority; and
 (E)increase the cost effectiveness of operating the Nation's 9–1–1 systems. 3.Sense of CongressIt is the sense of Congress that—
 (1)the Nation's 9–1–1 professionals perform important and lifesaving work every day, and need the tools and communications technologies to perform the work effectively in a world with new, digital communications technologies;
 (2)the transition from the legacy communications technologies used in the Nation's 9–1–1 systems to Next Generation 9–1–1 services is a national priority and a national imperative;
 (3)the Nation should complete the transition described in paragraph (2) as soon as practicable, with the goal of having full implementation of Next Generation 9–1–1 services not later than 10 years after the date of enactment of this Act;
 (4)the Nation should develop a framework that facilitates cooperation among Federal, State, and local officials on deployment of Next Generation 9–1–1 services in order to meet that goal; and
 (5)9–1–1 authorities and the public safety answering points should have sufficient resources to implement Next Generation 9–1–1 services, including resources to support associated geographic information systems (commonly known as GIS), cybersecurity measures, and the necessary training and workforce to manage these advanced communications capabilities.
 4.Statement of policyIt is the policy of the United States that— (1)Next Generation 9–1–1 services should be technologically and competitively neutral;
 (2)Next Generation 9–1–1 services should have seamless interoperability, including with respect to the transferability of information among public safety answering points;
 (3)the design and implementation of Next Generation 9–1–1 services should conform to accredited, non-proprietary, consensus-based standards;
 (4)the governance and control of the Nation’s 9–1–1 systems, including Next Generation 9–1–1 services, should remain at the State, regional, and local level; and
 (5)the American public should receive information on how to best utilize Next Generation 9–1–1 services and on the capabilities and usefulness of those services.
 5.DefinitionsIn this Act: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (2)BoardThe term Board means the Advisory Board for Next Generation 9–1–1 Interoperability established under section 7 of this Act.
 (3)First Responder Network AuthorityThe term First Responder Network Authority has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (4)Nationwide public safety broadband networkThe term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (5)Next Generation 9–1–1 servicesThe term Next Generation 9–1–1 services has the meaning given the term in section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), as amended pursuant to this Act.
 (6)OfficeThe term Office means the 9–1–1 Implementation Coordination Office established under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942).
 (7)Public safety answering pointThe term public safety answering point has the meaning given the term in section 222 of the Communications Act of 1934 (47 U.S.C. 222). (8)Seamless interoperabilityThe term seamless interoperability means that all networks, services, and equipment are interoperable and capable of seamlessly exchanging and processing data, including interoperability among and between—
 (A)public service answering points; (B)emergency services internet protocol networks;
 (C)State, regions, localities, and other jurisdictions; (D)originating communications networks, including wireline telecommunications networks, wireless telecommunications networks, internet service providers, and voice over internet protocol service networks; and
 (E)the nationwide public safety broadband network. 6.9–1–1 Implementation Coordination Office (a)Additional responsibilitiesIn addition to the responsibilities assigned to the Office under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), the Office shall—
 (1)create a clearinghouse of information that contains resources and references for both technical and nontechnical aspects of development and deployment of Next Generation 9–1–1 services for Federal, State, regional, and local entities to assist with the development and deployment of such services;
 (2)provide guidance to Federal, State, regional, and local entities with the development and deployment of Next Generation 9–1–1 services, including with respect to—
 (A)model governance structures for Next Generation 9–1–1 services; (B)network deployment models for seamless interoperability of Next Generation 9–1–1 services; and
 (C)sustainable funding models for Next Generation 9–1–1 services; (3)help Federal, State, regional, and local 9–1–1 entities coordinate acquisitions and procurements related to the deployment of Next Generation 9–1–1 services, including the development of model requests for proposals and related documents;
 (4)work with the General Services Administration to determine the feasibility of allowing State, regional, and local entities to take advantage of any relevant General Services Administration blanket purchase agreements for acquisition of equipment related to Next Generation 9–1–1 services; and
 (5)work with all relevant Federal departments and agencies that operate public safety answering points to promote implementation of Next Generation 9–1–1 services and effective seamless interoperability with other 9–1–1 systems, including Next Generation 9–1–1 services operated by Federal, State, regional, and local entities.
 (b)CoordinationThe Office shall work with all relevant Federal departments and agencies, including the Federal Communications Commission, the National Institute of Standards and Technology, the National Highway Traffic Safety Administration, the First Responder Network Authority, and the Department of Homeland Security, to coordinate Federal Government activities related to the development and deployment of Next Generation 9–1–1 services at the Federal, State, regional, and local level.
			(c)Annual reports
 (1)In generalBeginning not later than 2 years after the date of enactment of this Act, and annually thereafter, the Office shall prepare a comprehensive report on the status of the implementation of Next Generation 9–1–1 services by Federal, State, regional, and local entities.
 (2)PublicationEach report under paragraph (1) shall be published online and submitted to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. (3)Combination of existing reportsTo the extent that the Office is required by law to issue other reports, such reports may be combined with a report under paragraph (1).
 (4)Submission of informationThe Office may require, as part of a grant issued by the Office under this Act or any other Act, that a grant recipient provide such information as the Office considers necessary to prepare a report under paragraph (1).
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.
 (e)Repeal of sunsetSection 158(d) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(d)) is amended—
 (1)by striking (1) In general.— and indenting appropriately; and (2)by striking paragraph (2).
				7.Advisory Board for Next Generation 9–1–1 Interoperability
 (a)EstablishmentThere is established within the Office the Advisory Board for Next Generation 9–1–1 Interoperability to recommend updates to the definition of Next Generation 9–1–1 services under section 8.
			(b)Membership
				(1)Voting members
 (A)In generalSubject to subparagraphs (B) and (C), not later than 30 days after the date of enactment of this Act, the Secretary of Commerce, in coordination with the Secretary of Transportation, shall appoint 17 voting members to the Board.
 (B)AppointmentsIn making appointments under subparagraph (A), the Secretary shall appoint— (i)5 members who represent 9–1–1 professionals;
 (ii)4 members who represent companies offering services that originate communications to 9–1–1 systems, including wireline telecommunications providers, wireless telecommunications providers, internet service providers, and voice over internet protocol service providers;
 (iii)2 members who represent manufacturers and vendors; (iv)2 members who represent companies with expertise in information technology, networking, and application development, including consumer-focused technologies and services; and
 (v)4 members who represent State, regional, or local 9–1–1 entities and who reflect geographic and population density differences across the United States.
 (C)Required qualificationsAll voting members shall have— (i)specific expertise and experience related to Next Generation 9–1–1 systems; and
 (ii)such other specific expertise as the Secretary considers necessary, such as technical expertise, public safety communications expertise, or commercial network experience.
 (2)Non-voting membersThe Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration shall each have the authority to appoint 1 non-voting member to the Board.
				(3)Period of appointment
 (A)In generalExcept as provided in subparagraph (B), each member of the Board shall be appointed for the life of the Board.
 (B)Removal for causeA member of the Board may be removed for cause upon the determination of the Office. (4)VacanciesA vacancy in the membership of the Board—
 (A)shall not affect the powers of the Board; and (B)shall be filled in the same manner as the original appointment.
 (5)Chairperson and vice chairpersonThe Board shall select a chairperson and vice chairperson from among the members of the Board. (6)QuorumA majority of the members of the Board shall constitute a quorum.
 (7)Travel expensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.
 (c)Office participationThe Office may name 1 employee of the Office to serve as its liaison to the Board and to assist the Board as needed in carrying out its responsibilities under this section.
 (d)Nonapplication of certain lawsThe following law, including regulations, shall not apply to the operations of the Board: (1)Federal Advisory Committee Act (5 U.S.C. App.).
 (2)Chapter 5 and chapter 7 of title 5, United States Code (commonly known as the Administrative Procedure Act). (3)Chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).
 (4)Federal Acquisition Regulations (48 C.F.R. ch. 1). (e)TerminationThe Board shall terminate on the date that is 15 days after the date the Office approves the recommendations under section 8.
			8.Revised definition of Next Generation 9–1–1 services
			(a)Recommended updates to definition of Next Generation 9–1–1 services
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Board shall— (A)review the definition of the term Next Generation 9–1–1 services in section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942);
 (B)subject to paragraph (2), recommend such updates to that definition as the Board considers necessary; and
 (C)submit to the Office the recommendations under subparagraph (B).
 (2)ConsiderationsIn recommending updates to the definition described in paragraph (1), the Board shall consider—
 (A)the need for the definition to— (i)cover systems based on various internet protocols, including Transmission Control Protocol/Internet Protocol (or any corresponding similar communication language or protocol of the internet);
 (ii)include support for all forms of emergency communications technologies;
 (iii)ensure seamless interoperability; (iv)incorporate the need to provide a secure environment for emergency communications, including relevant cybersecurity measures; and
 (v)incorporate the need to include support for geographic information systems; and (B)such other issues as the Board considers relevant to the definition.
					(b)Approval of recommendations
 (1)In generalSubject to paragraph (2), not later than 45 days after the date the Board submits the recommendations under subsection (a)(1), the Office shall approve the recommendations, with any revisions it considers necessary, and transmit the recommendations to the Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration.
				(2)Public comment
 (A)In generalThe Office shall provide the public with notice and an opportunity to comment on the recommendations developed by the Board under this section prior to their approval.
 (B)Further Board considerationAfter such public comment period has closed, the Office may refer questions raised by those comments to the Board for further consideration, including amendment of the recommendations submitted by the Board.
 (c)Revision of definitionThe Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration shall revise the definition of the term Next Generation 9–1–1 services in section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), based on the approved recommendations under subsection (b) of this section, as part of the rulemaking under section 9(e) of this Act.
			(d)Conforming amendment
 (1)In generalSection 158(e)(5) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)(5)) is amended to read as follows:
					
 (5)Next Generation 9–1–1 servicesThe term Next Generation 9–1–1 services has the meaning given the term by the Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration in the final rule published under section 8(c) of the Next Generation 9–1–1 Act of 2017..
 (2)Effective dateThe amendment under paragraph (1) of this subsection shall take effect on the date that a final rule is published under subsection (c).
				9.Next Generation 9–1–1 grant program
			(a)Grant requirements
 (1)Single point of contactSection 158(b)(3)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)(3)(A)) is amended by amending clause (ii) to read as follows:
					
 (ii)has designated a single officer or governance body to serve as the State point of contact to coordinate the implementation of Next Generation 9–1–1 services for that State;.
 (2)Additional requirementsSection 158(b)(3)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)(3)(A)) is amended—
 (A)in clause (iii), by striking ; and and inserting a semicolon; (B)in clause (iv), by striking or at the end; and
 (C)adding at the end the following:  (v)has developed and submitted a State plan for deployment of Next Generation 9–1–1 services that—
 (I)uses an accredited, non-proprietary, consensus-based, standards-based approach in the design, deployment, and implementation of all aspects of such services;
 (II)incorporates the use of effective cybersecurity resources; (III)uses open and competitive request for proposal processes, or the applicable State equivalent, for deployment of Next Generation 9–1–1 services;
 (IV)includes input from relevant public safety answering points, regional authorities, local authorities, and tribal authorities;
 (V)includes a governance body or bodies for the development and deployment of Next Generation 9–1–1 services that—
 (aa)includes relevant stakeholders; and
 (bb)consults and coordinates with the State point of contact required by clause (ii); and
 (VI)ensures sufficient staffing and training of staff at all levels to ensure the effectiveness of all aspects of Next Generation 9–1–1 services; or
								.
 (b)Grant commitmentsSection 158(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)) is amended by adding at the end the following:
				
 (5)Additional grant certificationsIn addition to the certification required under subsection (c)(2), each applicant for a matching grant under this section, at the time of application, and each applicant that receives a grant shall certify that—
 (A)any funds received by the applicant will be utilized to support deployment of Next Generation 9–1–1 services that comply with accredited, non-proprietary, consensus-based standards and feature seamless interoperability (as defined in section 5 of the Next Generation 9–1–1 Act of 2017);
 (B)the applicant has taken all necessary steps to ensure that there is a sustainable funding mechanism for the Next Generation 9–1–1 services to be deployed pursuant to the grant to support continued operations, maintenance, and upgrades;
 (C)the applicant will coordinate with the First Responder Network Authority to ensure that the implementation of Next Generation 9–1–1 services will be fully interoperable with the nationwide public safety broadband network (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (D)the applicant has or will take steps to coordinate with adjoining States to establish and maintain interoperable and interconnected Next Generation 9–1–1 services; and
 (E)the applicant has developed a plan for public outreach and education on how to best utilize Next Generation 9–1–1 services and on the capabilities and usefulness of those services.
 (6)ProhibitionNo grant funds under this subsection may be used— (A)for any component of the nationwide public safety broadband network (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); or
 (B)to make any payments to a person who has been, for reasons of national security, prohibited by any department or agency of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant..
 (c)Conforming amendmentsSection 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking ; and and inserting a semicolon; (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (D)administrative costs associated with planning and implementation of Next Generation 9–1–1 services, including related to planning for and preparing an application and related materials as required by this section, if—
 (i)such costs are fully documented in materials submitted to the Office; and (ii)such costs are reasonable and necessary and do not exceed 5 percent of the total grant award.; and
 (B)in paragraph (3)(B), by striking the entity has complied with clauses (i), (iii), and (iv) of subparagraph (A), and the State in which it is located has complied with clause (ii) of such subparagraph and inserting the entity has complied with clauses (i), (iii), and (iv), and the State in which it is located has complied with clauses (ii) and (v) of such subparagraph; and
 (2)by amending subsection (e)(3)(C) to read as follows:  (C)ExceptionThe term eligible entity does not include any entity that has failed to submit—
 (i)the certifications required under subsection (b)(5); and (ii)the most recently required certification under subsection (c) within 30 days after the date on which such certification is due..
 (d)Adjustment of matching requirementSection 158(b)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)(2)) is amended by striking 60 and inserting 80.
			(e)Criteria
 (1)In generalNot later than 15 months after the date of enactment of this Act, the Assistant Secretary and the Administrator of the National Highway Traffic Safety Administration shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), as amended by this Act.
 (2)RequirementsThe criteria shall— (A)include performance requirements and a schedule for completion of any project to be financed by a grant under that section; and
 (B)specifically permit joint, regional, or multi-State applications for funds. (3)UpdatesThe Assistant Secretary and the Administrator shall update such regulations as necessary.
 (4)Prior regulationsAny regulations issued under section 158(b)(4) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)(4)) before the effective date of this Act may be incorporated into the regulations promulgated under this subsection.
 (5)Conforming amendmentSection 158(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(b)) is amended by striking paragraph (4).
				(f)Issuance of guidance
 Not later than 18 months after the date of enactment of this Act, the Office shall issue guidance, consistent with the regulations promulgated under subsection (e) of this section, regarding the grant program under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), as amended by this Act.
			(g)Authorization of appropriations
 (1)In generalIn addition to any funds already made available for grants under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), there is authorized to be appropriated to carry out such grants such sums as may be necessary for fiscal years 2018 through 2022.
 (2)Use of fundsAny funds appropriated under this subsection shall remain available until expended.
 (3)Administrative costsThe Office may utilize up to 5 percent of the funds appropriated under this subsection for reasonable and necessary administrative costs associated with the grant program required by section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), as amended by this Act.
 (h)Savings provisionNothing in this Act or an amendment made by this Act shall affect any application pending or grant awarded under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) prior to date of enactment of this Act.
			10.Encouraging deployment of Next Generation 9–1–1 services
			(a)Consistent implementation of Next Generation 9–1–1 services
 (1)In generalThe Office shall implement, to the maximum extent possible, its responsibilities under this Act in a technologically and competitively neutral manner.
 (2)Federal, State, and local actionThe Office shall encourage and support efforts by the Federal Government, States, and localities— (A)to implement Next Generation 9–1–1 services in a technologically and competitively neutral manner; and
 (B)to take such other steps as are necessary to harmonize and expedite the deployment of Next Generation 9–1–1 services.
 (b)Deployment of Next Generation 9–1–1 servicesNot later than 1 year after the date of enactment of this Act, the Office, after seeking public comment, shall—
 (1)identify and recommend such changes to State and local law, including regulations and policies, that the Office considers necessary to better support deployment of Next Generation 9–1–1 services;
 (2)recommend model language a State or locality can adopt to support deployment of Next Generation 9–1–1 services; and
 (3)report the findings and recommendations. (c)Request for information (1)In generalNot later than 180 days after the date of enactment of this Act, the Office shall issue a request for information seeking public comment on what additional actions the Federal Government could take to enhance and support Next Generation 9–1–1 services.
 (2)RequirementsAt a minimum, the request for information required by this subsection shall seek public comment on— (A)whether there is a need for a national public safety answering points certification or credentialing process with respect to Next Generation 9–1–1 services;
 (B)whether Federal or State law, including regulations, should be amended to include—
 (i)specific liability and indemnification protections for Next Generation 9–1–1 services; and
 (ii)privacy and data security protections for information conveyed through Next Generation 9–1–1 services or retained by Next Generation 9–1–1 services;
 (C)additional protections to ensure accessibility to Next Generation 9–1–1 services for individuals with disabilities; and
 (D)recommended legislative and regulatory action related to subparagraphs (A) through (C). (3)ReportNot later than 18 months after the date of enactment of this Act, the Office shall publish a report—
 (A)summarizing the comments received in the request for information required by this section; and
 (B)including recommendations for such actions the Office considers necessary to promote the effective and timely implementation of Next Generation 9–1–1 services.
					11.Support for cybersecurity in Next Generation 9–1–1 services
			(a)Federal assistance
 (1)In generalThe Office, in consultation with the Department of Homeland Security and the National Institute for Science and Technology, shall provide support to States, localities, vendors, and other entities in addressing cybersecurity issues related to Next Generation 9–1–1 services.
 (2)Specific assistanceAfter publishing the report under subsection (b), the Office shall provide information, training, and other assistance to help implement the recommendations in the report.
 (b)NIST reportNot later than 18 months after the date of enactment of this Act, the National Institute of Standards and Technology shall—
 (1)identify any cybersecurity vulnerabilities that are unique to the implementation of Next Generation 9–1–1 services;
 (2)identify and recommend best practices, consistent with the most recent Framework for Improving Critical Infrastructure Cybersecurity, for affected entities to protect Next Generation 9–1–1 services from the vulnerabilities identified under paragraph (1);
 (3)identify and recommend specific assistance that can be provided by the Federal Government related to the adoption of any best practices identified under paragraph (2); and
 (4)publish a report on its findings and recommendations. (c)FCC report (1)In generalNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall publish a report on the adoption of and adherence—
 (A)by telecommunications carriers to the network reliability best practices established by the Commission as part of its rulemaking related to Improving 911 Reliability; Reliability and Continuity of Communications Networks, Including Broadband Technologies (28 FCC Record 17476); and
 (B)by public safety answering points to the public safety answering point best practices for cybersecurity recommended by the Task Force on Optimal Public Safety Answering Point Architecture in its final report issued on February 19, 2016 (DA 16–179).
 (2)Data collectionThe Federal Communications Commission may request from relevant telecommunications carriers and public safety answering points such data as may be necessary to prepare the report required by this subsection.
 (3)Public commentThe Federal Communications Commission shall seek public comment on the report required by this subsection prior to its publication.
				12.GAO study on the resiliency of public safety answering points
 (a)In generalThe Comptroller General of the United States shall conduct a study regarding the resiliency, reliability, and survivability of public safety answering points during natural disasters and other catastrophes.
 (b)ContentsIn conducting the study under subsection (a), the Comptroller General shall— (1)examine the affect recent natural disasters or other catastrophes have had on the operability of public safety answering points;
 (2)identify the common issues that impaired the operations of public safety answering points during or after the natural disaster or catastrophe, as applicable;
 (3)identify the current best practices for public safety answering points and telecommunication carriers to ensure the resiliency of public safety answering points during a natural disaster or other catastrophe; and
 (4)determine how Next Generation 9–1–1 services can improve public safety answering point resiliency and the overall resiliency of the Nation’s 9–1–1 systems.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the findings of the study under subsection (a), including any recommendations for additional actions the Federal Communications Commission or Congress could take to enhance public safety answering point resiliency, reliability, and survivability.
